PRESS RELEASE GE Reports First Quarter 2008 Net EPS of $.43, down 2%, and Continuing EPS of $.44, down 8%; Revenues of $42.2 billion, up 8%; Orders of $24 billion, up 8%; Solid Industrial Earnings Offset by Financial Services 1Q 2008 Highlights § Continuing earnings per share (EPS) of $.44, down 8%; continuing earnings of $4.4 billion, down 12% § Net EPS of $.43, down 2%; net earnings of $4.3 billion, down 6% § Revenues of $42.2 billion, up 8%; Global revenue growth of 22% § Industrial organic revenue growth of 5%; financial services organic revenue decline of 8% § Industrial cash flow from operating activities (CFOA) of $3.7 billion, an increase of 8% § Return on average total capital (ROTC) at 18.1% § Total orders of $24 billion, up 8%; major equipment orders of $12 billion, up 11%; services orders of $8.3 billion, up 5% § Major equipment backlog of $52 billion, up 41%; customer service agreement (CSA) backlog of $110 billion, up 16% § Lowering EPS guidance for full year 2008 to $2.20 - 2.30, up 0-5% from 2007 Fairfield, Conn., Apr. 11, 2008 – GE announced today first quarter 2008 earnings from continuing operations of $4.4 billion with $.44 per share, down 8% from first quarter 2007.First quarter 2008 net earnings were $4.3 billion with $.43 per share, down 2% from first quarter 2007.First quarter revenues from continuing operations were $42.2 billion, up 8%. “Demand for our global Infrastructure business remained strong, but our financial services businesses were challenged by a slowing U.S. economy and difficult capital markets,” GE Chairman and CEO Jeff Immelt said.“While we are disappointed with our results, the fundamentals of our businesses are strong. “Infrastructure had a solid quarter, growing revenues 23% and earnings 17%,” Immelt said.“Oil & Gas, Energy, Transportation, and Aviation all generated double-digit profit growth – with no signs of slowing.Infrastructure orders increased 12%, and we added more than $3 billion in backlog since last quarter.” Total orders were $24 billion, up 8%.Major equipment orders grew 11% to $12 billion. Major equipment backlog was at $52 billion, an increase of 41%.
